        Case 1:19-cv-00358-RAH-KFP Document 40 Filed 09/27/19 Page 1 of 1




                  IN THE DISTRICT COURT OF THE UNITED STATES
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

BRANDON RAYMOND BROWN,                           )
                                                 )
           Plaintiff,                            )
                                                 )
   v.                                            )      CIVIL ACTION NO. 1:19-CV-358-ECM
                                                 )
LT. KING, et al.,                                )
                                                 )
           Defendants.                           )

                                            ORDER

        It appears that the plaintiff has been transferred to the custody of the Alabama Department

of Corrections and is currently incarcerated at the Kilby Correctional Facility. See

http://www.doc.state.al.us/Inmate. Accordingly, the Clerk is DIRECTED to mail the plaintiff

with a copy of the order entered on August 26, 2019 (Doc. 37) to him at Kilby. It is

        ORDERED that the plaintiff be GRANTED an extension to and including October 11,

2019 to provide this court with his current address.

        DONE this 27th day of September, 2019.




                                         /s/ Wallace Capel, Jr.
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
